ORDER
BUTLER, Chief Judge.
It appearing to the court that pursuant to a hearing of this cause on July 23, 1968, an order was entered requiring the above-named defendant to file with the Clerk of court on or before August 5, 1968, a plan of desegregation to eliminate the dual school system in Jones County; that pursuant to said order the defendant on August 6, 1968, filed a plan with accompanying maps, which provides in pertinent part as follows:
1. For the 1968-69 school year, grades 1-8 will be totally desegregated by pairing schools in close proximity and assigning grades 1-4 to one of the paired schools and grades 5-8 to the other. One elementary school (Comfort) has no school in close proximity with which it can be paired, and all students in grades 1-8 within the designated geographical zone will be assigned to that school.
2. For the 1969-70 school year, the entire school system will be reorganized into a primary school (grades 1-3), an intermediate school (grades 4-6), a junior high school (grades 7-9), and a senior high school (grades 10-12). The schools serving the primary and intermediate grades will be paired with the exception of two elementary schools which will be zoned. One of these schools (Comfort) will continue to be zoned for the reasons previously stated. The other (Maysville) will serve all students in grades 1-6 within the designated geographical zone upon the closing of the substandard J. E. Morris School. The present Negro high school (Jones) will become a junior high school, and the present white high school (Jones Central) will become a senior high school, and these two schools will serve all high school students within the system.
The court finds as a fact that the plan represents reasonable progress towards the elimination of the dual school system and will achieve the transition to a unitary, nonracial system of public education by the beginning of the 1969-70 school year; now, therefore,
It is ordered as follows:
(a) The proposed plan is approved, and the defendants, their employees, agents and successors, and all those in concert or participation with them, be and they are hereby permanently enjoined from failing or refusing to implement their plan filed August 6, 1968, effective with the commencement of the 1968-69 school year.
(b) In the elementary schools for the 1968-69 school year, and thereafter in all schools within the district, the defendants in reorganizing the grade structures shall desegregate the faculties and staffs of said schools by assigning each faculty and staff member, as far as practicable, to the school offering the grade or grades which that faculty or staff member has heretofore taught in the attendance zone in which he has taught, and by assigning each faculty or staff member who has heretofore taught or been associated with several grades to the school in that attendance zone at which he can most conveniently be used.
(c) In any instance where any principal, teacher, or other professional staff member is to be displaced as a result of desegregation, no vacancy within his areas of certification shall be filled through recruitment from outside the system unless no such displaced staff member, absent good cause for the refusal to rehire, is qualified to fill the vacancy. If, as a result of desegregation, there is to be a reduction in the total professional staff of the school system, the qualifications of all staff members in the system shall be evaluated in se*642lecting the staff member to be released without consideration of race or color.
(d) Vacant principal, teacher and other professional staff positions, not occasioned by the conversion to a desegregated school system, shall be open to all applicants, and each filled by the best qualified applicant regardless of race.
(e) On or before October 15, 1969, the defendant shall filé with the Clerk of court and serve on counsel for the plaintiff a report containing the approximate number of students and faculty members by race in each school in the system.
(f) Except as modified herein, the prior orders of this court remain in full force and effect.
(g) Jurisdiction of this cause is retained.